Citation Nr: 0602294	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for a left knee status 
post repair of the left meniscal lesion with anterior 
cruciate ligament (ACL) reconstruction, currently rated as 20 
percent disabling.

2.  Entitlement to an increased separate rating for left knee 
arthritis, rated as 10 percent disabling as of January 6, 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1998 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Hartford, 
Connecticut, which confirmed and continued a 20 percent 
rating for the veteran's left knee disability after assigning 
a temporary 100 percent evaluation for a period of 
convalescence following surgery. 

While the appeal was pending, the RO in an April 2002 hearing 
officer's decision, granted a separate 10 percent rating for 
arthritis of the left knee from January 6, 2000.  The 
separate 20 percent rating for right knee disability other 
than arthritis was confirmed and continued.

The veteran testified at a September 2003 hearing at the RO 
that was held before a Veterans Law Judge, who has since left 
the Board.  

This matter was remanded by the Board in May 2004 for further 
development.  Such development has been completed and this 
case is now returned to the Board for further consideration.  

The veteran was offered the opportunity to attend another 
hearing before a Veterans Law Judge who is currently before 
the Board, but declined to do so in a December 2005 written 
communication to the Board.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service-connected status post repair of the 
left meniscal lesion with anterior cruciate ligament (ACL) 
reconstruction, is manifested by no more than moderate 
recurrent lateral instability of the left knee.

3.  The veteran's service-connected arthritis of the left 
knee is manifested by radiological evidence of degenerative 
arthritic changes.

4.  The veteran's left knee range of motion shown on most 
recent examination of February 2005 is 0 to 120 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post repair of the left meniscal lesion with anterior 
cruciate ligament (ACL) reconstruction, manifested by 
recurrent lateral instability of the left knee, have not been 
met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5003 (2005).

3.  The criteria for a separate compensable rating for 
limitation of flexion of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2005).

4.  The criteria for a separate compensable rating for 
limitation of extension of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a January 9, 1998 deferred rating 
decision and letter was accepted by the RO as the date of the 
current claim on appeal.  The veteran then sent in a written 
statement regarding the January 9, 1998 letter regarding his 
claim for increased rating for his left knee to the RO in 
March 1998.  After adjudicating the veteran's claim in April 
1998, the RO provided initial notice of the provisions of the 
VCAA in a May 2004 letter.  In this letter, the veteran was 
told of the requirements to establish an increased rating, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statement of the case issued in 
September 2005 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in May 2004 to obtain additional 
evidence.  The veteran was offered the opportunity to attend 
a Travel Board hearing in September 2003, and after the 
Veterans Law Judge who held that hearing left the Board, he 
was offered another opportunity for such a hearing, which he 
declined in December 2005.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
remanded this matter in May 2004 in part, to allow the 
veteran the opportunity to undergo a current VA examination, 
which was held in February 2005 and based its findings on 
review of the medical records and examination of the veteran.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Service connection was granted for status post repair of 
meniscal lesion with evidence of patellofemoral syndrome of 
the left knee in a December 1992 decision, which assigned an 
initial 10 percent rating.  The rating was increased to 20 
percent disabling in a December 1993 rating decision.  The 20 
percent rating was confirmed and continued in subsequent 
rating decisions, including the April 1998 rating on appeal.  
In an April 2002 hearing officer decision, the RO assigned a 
separate 10 percent rating for arthritis of the left knee in 
addition to continuing the 20 percent rating for status post 
repair of meniscal lesion with evidence of patellofemoral 
syndrome of the left knee.  The effective date for the 
separate arthritis evaluation was January 6, 2000, which was 
the first time arthritis was mentioned in a medical record 
addressing left knee problems.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

A January 9, 1998 deferred rating decision and letter 
addressing entitlement to an increased rating for the left 
knee disability was accepted by the RO as the date of the 
current claim on appeal.  The veteran sent in a written 
statement addressing the January 9, 1998 letter regarding a 
claim for increased rating for his left knee to the RO in 
March 1998; this appears to be his formal claim for an 
increased rating in this case.  The April 1998 rating 
decision on appeal granted a temporary 100 percent disability 
for surgery of the left knee necessitating convalescence 
between September 30, 1997 and February 1, 1998 and 
thereafter confirmed and continued a 20 percent rating for 
the left meniscal lesion, now with anterior cruciate ligament 
(ACL) tear repaired by surgery.  The veteran specifically 
appealed this April 1998 rating.   

Among the evidence received in conjunction with the veteran's 
claim, or shortly before his claim, includes a July 1997 VA 
examination, in which he was noted to have first injured his 
leg in January 1989 while playing lacrosse, and had 
arthroscopic surgery for a tear of the lateral meniscus and 
partial tear of the cruciate ligament in February 1989.  A 
second surgery was noted to have been done in February 1993 
for a small tear of the lateral meniscus and a deficient ACL, 
though the ligament was partially intact.  He gave a history 
of having injured the left knee at work while being chased by 
a dog and tore the rest of his partially deficient ACL.  He 
underwent another surgery in October 1995.  At this point due 
to ongoing problems related to a sensation of instability and 
occasional weakness plans were made for him to undergo a 
reconstructive surgery at the end of August.  He was noted to 
wear a brace on a regular basis and his knee was quite 
unstable.  

Physical examination revealed his knee to be cool without 
evidence of effusion and a range of motion appearing normal 
with flexion to about 135 degrees and extension possible to 
minus 10 degrees of hyperextension without pain.  There was 
no pain with the stress of the varus or valgus direction.  
Nor was any laxity of the collateral ligaments noted. There 
did seem to be a slightly positive 1+ anterior drawer sign 
but McMurray test was negative for any clear internal 
derangement or cartilaginous injury.   The assessment was 
that this veteran did not have any clear limitation of motion 
or restrictions of his left knee, except for the sensation of 
instability related to his apparent ACL injury.  On the basis 
of this injury, there was no doubt that when he twisted it or 
caused it to flare, he would have a worsening of functional 
ability.  At this point he was planning on reconstructive 
surgery in August by a private physician. 

Private medical records reflect that the veteran underwent 
surgery in September 1997 for ACL insufficiency of the left 
knee.  The indications for the surgery was chronic 
instability of the left knee.  Previous arthroscopic surgery 
had been performed three times over the past several years 
documenting the presence of an ACL tear.  His MRI of the left 
knee performed in September 1997 had demonstrated these to be 
a chronic ACL tear with post operative changes involving the 
lateral meniscus.  The procedure done was ACL reconstructive 
surgery utilizing the central one third of the patella, 
patella tendon, and tibial tubercle.  The veteran tolerated 
the procedure well, without complications.

Post surgery records indicate that he underwent physical 
therapy following his September 1997 surgery.  In a December 
1997 progress report, two and a half months post surgery, he 
was still having significant problems with pain, stiffness, 
posterior type pain and limitation of motion.  He was working 
intently on physical therapy and had not been offered 
manipulation under anesthesia to his knowledge.  On physical 
examination his left knee had difficulty reaching full 
extension, although there was no firm end point to this.  His 
best was 5 degrees.  At rest he was at 15 degrees of flexion.  
He could flex an additional 40 degrees up to about to 70 
degrees and this seemed to be a firm end point.  He stated 
that they had gotten to 90 degrees with therapy.  He could 
straight leg raised without difficulty.  His incision was 
well healed.  He had dense brawny edema in the distal 
inferior portion of the patella and some hypertrophy of his 
midline scar.  His Lachman was completely negative.  X-ray 
done the same day showed a reasonable distal tunnel 
placement.  The femoral graft was in a slight anterior 
position relative to the posterior intercondylar arch.  The 
impression was incipient arthrofibrosis, status post ACL 
reconstruction.  Plans were made for an additional four weeks 
of physical therapy to see if further motion could be 
achieved.  If not, the physician recommended not waiting much 
longer to examine the knee under anesthesia, for fear of 
significant more arthrofibrosis and peripatellar 
arthrofibrosis setting in.  If he could not be successfully 
manipulated, the examiner would recommend arthroscopic 
evaluation and if indeed, it appeared that through scarring, 
the graft had trapped the knee, then excision of the graft 
would be indicated in an effort to remove this from the 
equation as potentially limiting his motion.  The doctor 
would address any infrapatellar arthrofibrosis addressed at 
the time.  Prognosis was poor in the short term, however, he 
could expect to get a significant improved range of motion 
over a period of time.  With this approach, it would require 
significant intensive physical therapy.   He is shown to have 
continued with physical therapy through March 1998.

In an April 1998 followup, the veteran's right knee was said 
to be essentially unchanged from his last visit.  The  
physician opined that the veteran was at an end point with 
regard to recovery of this ACL reconstruction.  Graft 
position was perhaps suboptimal though this may not be the 
only contributory factor and he understood this.  The 
physician believed that the next logical step after the six 
months of intensive rehab was to examine the knee under 
anesthesia, attempt manipulation of the knee under 
anesthesia, and also do an arthroscopy and remove all 
offending material.  

He was seen again in May 1998 for another opinion as to the 
cause of his ongoing left knee problems and in regard to 
alternate therapeutic options.  He was noted to walk with a 
mild limp favoring the left leg.  Among the significant 
findings in the May 1998 record was terminal limitation of 
his range of form and mild patellofemoral tenderness.  He 
also had medial joint line tenderness at the midpoint and 
posteriomedially, but with no lateral joint line tenderness, 
and with negative Apley grind, McMurray and recession tests.  
Checking for stability did reveal anterior translation with a 
positive Lachman and drawer, although a pivot shift could not 
be elicited.  X-rays and MRI's were reviewed and confirmed 
that he had torn menisci and a torn ACL and subsequently had 
ALC reconstructive procedure.  The impression was status post 
ACL reconstruction and meniscectomy with probable failure of 
the ACL graft.  The physician discussed the veteran's 
problems and felt there were only alternatives; one to accept 
his dysfunction, which at his age was probably inappropriate 
and the second was to consider reconstruction.   In June 
1998, the veteran sought a third opinion regarding his left 
knee, and the physician obtained a history of the left knee 
disability and performed an examination which showed a range 
of motion of 0 to 125 degrees, 1-2+ Lachman test with 
positive anterior drawer, but no instability to valgus or 
varus stress, and some medial joint line tenderness, but no 
McMurray.  MRI was noted to show a chronic injury to the ACL 
and no contiguous fibers were identified, consistent with 
past history of ACL resection.  The impression was an ACL 
deficient left knee.  The physician opined that the veteran 
would benefit from an ACL reconstruction as this would be his 
best chance of eliminating these episodes of instability and 
allowing him normal function as possible.  
 
In June 1998, the veteran underwent another surgery of the 
left knee, consisting of arthroscopy, arthroscopic lysis of 
adhesions, manipulation under anesthesia, radical debridement 
and removal of interference screws.  His range of motion 
under anesthesia showed a flexion to 120 degrees, showing a 
significant increase in motion.  However arthroscopic viewing 
of the graft from prior surgery showed tension in the graft 
and although it was not clear if the graft trapped the knee, 
it was viewed as prudent to remove the graft, since his major 
problem at the time was arthrofibrosis.   The removal of the 
graft during the procedure resulted in about 10 more degrees 
of extension and 5 degrees of extension.   He tolerated the 
procedure well and was sent into recovery in good condition.  
A July 1998 follow up post surgery revealed that he was down 
to negative 4 degrees of extension, which was viewed as 
significant improvement.  He was able to be flexed to just 
past 90 degrees, although he still had significant 2+ 
effusion.  The veteran stated that the knee felt freer, 
although it occasionally felt slightly unstable.  On Lachman' 
s testing, he had very minimal anterior translation due to 
the associated scar tissue.  The physician was most impressed 
by the results of his surgery with a significant anterior 
scarring in the knee with Kaplan' s ligament being 
significantly involved and his fat pad needing significant 
debridement.  It was not 100 percent clear at the time, but 
the graft was causing significant difficulty, but as there 
was some question, it was sacrificed at the surgery.   

Private physical therapy records show post surgery physical 
therapy through October 1998.  An October 1998 letter from 
the veteran's surgeon from June 1998 discussed the history of 
the veteran's knee problems and treatment leading up to the 
June 1998 surgery.  The surgeon stated that since the June 
1998 surgery, the veteran has not had any significant periods 
of giving way, though this may come as he gets more motion.  
The doctor's last visit in October 1998 revealed the veteran 
had -5 degrees extension and 138 degrees of flexion, which 
was a significant improvement.  The veteran was much more 
pleased with his knee, although he did have some intermittent 
pain and stiffness.  The surgeon explained that it was too 
early to determine a maximum medical improvement and 
permanent partial impairment, and indicated he would have to 
wait a full year after his last surgery to do so.  The best 
estimate at this time was that the veteran would have an 18 
percent permanent partial impairment of his left knee as a 
result of his injury and multiple surgeries.  An undated 
handwritten note below this letter indicated that it was 
quite likely that the veteran would need further surgery to 
restabilize his knees, but that would be determined in 8 to 
12 months.  A letter dated in December 1998 by the veteran's 
surgeon served as an addendum to the October 1998 letter and 
stated that it was likely that the veteran would need further 
surgery to restabilize his knee, that would be better 
determined in 8 to 12 months.  The physician further stated 
that since the veteran was functioning reasonably well before 
his dog attack in July 1995, all of his subsequent surgeries 
were related to the attack.  For further clarification, the 
18 percent partial impairment estimate was added to his prior 
impaired knee.  Therefore, with 20 percent preexisting 
impairment, his total left knee impairment may be 38 percent.   

At a March 1999 hearing before a hearing officer, the veteran 
testified that his knee would probably need further surgery 
to stabilize the knee.  He indicated that the knee was still 
quite unstable and he was restricted from stair climbing or 
any activity requiring the knee be bent.  He testified that 
he was given a brace but did not wear it all the time, 
because it irritated his knee.  He testified that he also 
used a cane for his left knee.  He testified that the pain 
bothered him from sleeping and he used a pillow under his 
knee.  He testified that he injured himself when working for 
the Post Office, when a dog came after him and he turned his 
knee too quickly and tore his ACL joint.  He testified that 
these problems caused him to leave his job at the Post 
Office.  He testified that he treated the pain with over the 
counter medications such as Tylenol, not with prescription 
medications.  

A July 1999 private progress report noted that the veteran 
was doing most activities, even playing a little bit of 
lacrosse.  He got stiff afterwards, with some soreness, and 
has lost some motion.  He still lacked 5 degrees of extension 
and lacked 5 degrees of flexion compared to the other side. 
He has persistent lack of ACL on that side, as it has not 
been reconstructed since being sacrificed to regain his 
motion.  The doctor opined that the veteran has reached 
maximum medical improvement and contended that he has an 18 
percent permanent partial impairment of his left knee as a 
result of his injury and multiple surgeries.  

A January 6, 2000 follow up record reflects that the 
physician had not seen the veteran since July 1999.  The 
veteran was said to be moderately active and complained of 
mild arthritic complaints and discomfort.  He intermittently 
used Advil for the same.  He had minimal swelling.  He felt 
palpable grating and complained of residual stiffness and 
inability to fully straighten out or flex the left knee.  He 
could not sit on his knees.  He had a well healed incision.  
He had some settling in of flexion and had minus 7 to 112 
degrees of flexion, compared to 0 to 135 degrees on the other 
side.  This left him with a 30 degree deficit in range of 
motion.  He also had palpable tenderness along the lateral 
joint line in the area of his previous meniscectomy.  
Overall, the physician estimated about a 25 percent partial 
permanent impairment from all his injuries and surgeries to 
the left knee, by combining ACL deficiency, lack of meniscus, 
lack of motion and early arthritic changes.  Another January 
2000 progress report indicated that the further the veteran 
gets away from his last surgery, the less likely it was that 
he would need to embark on ACL reconstruction.  Although it 
was difficult to accurately predict whether the veteran would 
need stabilization, it was now less likely, but not 
impossible that he would need the surgery.  The physician 
also stated that at some point the veteran would need a total 
knee replacement at a relatively early age.  Another January 
2000 letter from this physician stated that the veteran had a 
7 degree lack of extension and a 23 degree lack of flexion, 
which essentially gives him a 10 percent flexion and a 10 
percent extension impairment.  He was also ACL deficient, 
which gives him a 17 percent impairment and status post 
lateral meniscectomy, which gives him a 2 percent impairment.  

At his September 2003 Travel Board hearing the veteran 
testified that his left knee disability has prevented him 
from working as an air marshal.  He indicated that he needs 
to wear a brace and this limits his activities.  He described 
experiencing pain with his left knee, particularly driving 
and said he needed to sleep with a pillow between his knees.  
He indicated he was physically limited from jogging and 
working out.  He testified that his used over the counter 
medications to treat his pain.  He testified that steroid 
shots were suggested, but declined due to the long term 
damage.  He testified that the knee had both instability and 
limited motion.  He showed the brace he was wearing on the 
left knee.

The report of a February 2005 VA examination noted complaints 
of left knee pain since the date of onset in 1989, when the 
veteran suffered an acute knee injury playing lacrosse.  
Since onset the pain was progressively worse and he took 
Tylenol arthritis medication to treat his symptoms.  He was 
status post anterior cruciate ligament reconstruction and 
medial meniscectomy with probable failure of ACL graft.  His 
surgical history included 1998 for arthroscopic surgery of 
the left knee, lysis of fibrosis.  The veteran used the 
following assistive aids for walking, a brace and a cane.  
The frequency of such use was intermittent, and occasional.  
He was unable to stand for more than a few minutes.  He could 
walk about one to three miles.  Evaluation of joint systems 
showed no deformity, but there was giving way and instability 
of the left knee.  He also had pain and stiffness, but not 
weakness.  He denied episodes of subluxation or dislocation.  
He also had no locking episodes.  He did have repeated 
effusion.  He did have flare ups of joint disease of moderate 
severity.  The frequency of these flare ups were every 1 to 3 
months, of a half day's duration.  His exercise was limited 
due to his flare ups or limited motion.  He had swelling and 
tenderness during flare ups.  He seldom used a brace or knee 
sleeve because they were uncomfortable and the brace he was 
given in 1994 was too small and cut off his leg circulation.  

Physical examination revealed his gait to be normal.  There 
was some limitation of motion, objectively confirmed by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  His range of motion was 0 degrees extension to 120 
degrees flexion, active against gravity.  There was no pain 
on motion and no additional limitation of motion on 
repetitive use.  There was no evidence of loss of a bone or 
part of a bone.  There was no joint ankylosis or inflammatory 
arthritis.  The summary of general joint conditions revealed 
crepitus and crepitation of the left knee.  There were no 
findings consistent with Osgood Schlatter' s disease.  There 
was no mass behind the left knee, no clicks or snaps, no 
grinding, no patellar or meniscus abnormality and no other 
abnormality of the left knee.  There was no leg length 
inequality.  There was a surgical scar on the left knee.  X 
rays of the left knee yielded an impression of postoperative 
changes, proximal tibia and lucent, perhaps cystic bone 
lesion versus less likely postoperative changes involving the 
patella.  Also diagnosed on X ray was a small intraarticular 
loose body suggested in the inferior aspect of the 
patellofemoral compartment with adjacent arthritic and or 
osteochondral defect involving the femoral condyle.  The 
diagnosis of the February 2005 VA examination was residuals, 
left knee reconstructive surgery.  The general occupational 
effect was that the veteran was not currently employed as he 
quit his job as an air marshal in 2003 because he said he 
could not perform his job due to increased mobility and pain.  
He was now a full time student.  There was a general 
occupational effect from the knee problem.  There were also 
effects on activities of daily living as follows.  Mild 
effect on chores, no effect on shopping, exercise or 
recreation although he was prevented from participating in 
sports.  There was no effect on traveling or self care 
activities such as bathing feeding, grooming, dressing and 
toileting.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees gets a 10 percent rating; extension 
limited to 15 degrees gets a 20 percent rating; and extension 
limited to 20 degrees gets a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on review of the evidence, the Board finds that the 
evidence is against a rating in excess of 20 percent for the 
left knee disability as manifested by recurrent subluxation 
or instability under 38 C.F.R. § 4.71a Diagnostic Code 5257.  
The overall evidence, to include most importantly the 
findings from the February 2005 VA examination, shows the 
veteran's current level of left knee disability to have 
recurrent lateral instability that is moderate in nature.  
This examination report reflects left knee instability to the 
extent that he needed to wear a left knee brace, even well 
after his last surgery in June 1998.  The veteran indicated 
during his September 2003 Travel Board hearing that the knee 
had both instability and limited motion and he needed to wear 
a brace on his left knee.   However, the February 2005 VA 
examination revealed that he seldom used the brace due to his 
complaints of discomfort from the brace.  

The February 2005 VA examination reflected subjective 
complaints of recurrent effusion.  He was noted to have a 
normal gait, but also had crepitus and crepitation of the 
left knee.  There was no mass behind the left knee, no clicks 
or snaps, no grinding, no patellar or meniscus abnormality 
and no other abnormality of the left knee.  There was no leg 
length inequality and no evidence of bone loss.  Although 
there was no deformity, there was giving way and instability 
shown on examination.  His flare ups were described as being 
of moderate severity.  These findings are compatible with a 
moderate instability warranting a 20 percent rating.

However the preponderance of the evidence is against a rating 
in excess of 20 percent disabling for the left knee 
disability as manifested by severe recurrent subluxation or 
instability.  The overall evidence, to include the findings 
from the most recent VA examination of February 2005 as 
discussed above, do not reflect findings that would be 
consistent with severe recurrent subluxation or instability.  
In fact, the veteran denied episodes of subluxation, 
dislocation or locking episodes in the February 2005 
examination.  Again, his flare ups were most recently 
described as being of moderate severity.  In sum, the 
available evidence, particularly the findings from this most 
recent VA examination report reflects the left knee symptoms 
to be moderate, but not severe.  The instability is not shown 
to be of such frequency or magnitude as to be considered 
severe under Diagnostic Code 5257.

In sum, the Board finds the veteran's left knee instability 
to be 20 percent disabling but no more under the applicable 
schedular criteria.  There is no evidence of ankylosis and no 
evidence suggesting that the left knee disorder should be 
considered the equivalent of a malunion of the tibia and 
fibula with marked knee disability which would warrant higher 
ratings under Diagnostic Codes 5256 or 5262 and all other 
potentially applicable codes for this particular disorder 
have maximum evaluations of no greater than 20 percent.  

Regarding the question of whether a separate evaluation in 
excess of the 10 percent disabling currently in effect for 
the veteran's right knee arthritis, the Board finds this 
separate 10 percent rating appears based, not on limitation 
of motion, but based on X-ray involvement major joints.  See 
38 C.F.R. § 4.71a Diagnostic Code 5003.  The effective date 
of this separate evaluation is January 6, 2000, which the 
Board notes is the earliest medical evidence showing 
arthritis.  

A review of the range of motion measurements of record, to 
include the most recent VA examination findings, reflects the 
veteran's left knee range of motion currently falls within 
the noncompensable criteria both on flexion and extension.  
As noted above, the criteria for a 10 percent evaluation for 
restriction of flexion is 45 degrees and for restriction of 
extension is 10 degrees.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261.  Even with consideration of pain on 
movement, at no point during the February 2005 examination, 
did the veteran's range of motion for either extension or 
flexion fall within the criteria warranting a 10 percent 
evaluation.  The ranges of motion from the most recent 
examination in February 2005 was noted to be 0 to 120 
degrees, with no pain on motion or additional loss of motion 
on repetitive use.  Even records from January 2000 revealed 
an extension of minus 7 degrees extension and 112 degrees of 
extension.  

In sum, the Board finds that the evidence supports a rating 
of 20 percent for moderate instability of the left knee.  The 
preponderance of the evidence is against a separate rating in 
excess of 10 percent for arthritis of the left knee, as there 
is no basis for even compensable ratings for either 
limitation of flexion or limitation of extension of the left 
knee.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left knee disability 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  Although the veteran is said to have had to quit 
working as an air marshal and as a postal employee due to his 
left knee problems, he is not shown to be unemployable due to 
the knee disability and is noted to be attending school full 
time at the present.  The regular schedular standards and the 
rating currently assigned, adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.




ORDER

A disability evaluation in excess of 20 percent for left knee 
status post repair of the left meniscal lesion with ACL 
reconstruction is denied.

A disability evaluation in excess of 10 percent for arthritis 
of the left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


